DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 06/02/2021 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Withers et al. (U.S. 10111272).
For claim 1, Withers et al. disclose a hands-free device comprising: 
a memory; and a hardware processor coupled to the memory, the hardware processor being configured to: 
The user device and the vehicle system can be paired via BLUETOOTH. The vehicle system can receive, from the user device, data associated with the user. The vehicle system can store, in a vehicle memory associated with the vehicle system, the data associated with the user.   The vehicle system can receive from the user device the user's contact list for use as part of the vehicle system's hands-free calling feature.); 
receive at least one of outgoing call history data, incoming call history data, missed call history data, and phonebook data stored in the mobile phone (at least col. 6, lines 32-67.   For example, embodied as a hands-free telephone system, the vehicle system 112 might receive from the user device 106, the data 114, including name, address, telephone number, and/or other user identifying information for the user 104 and/or for one or more of the user's 104 contacts. The data 114 can additionally or alternatively include calendar information, photos, videos, other files, email, SMS messages, MMS messages, other message types, social media information, phone call records, web browsing history, application-specific data, passwords, combinations thereof, and the like.); and 
delete data transferred from the mobile phone in a case where a predetermined condition is satisfied (at least col. 6, line 32 to col. 7, line 50.   The user 104 can enable a 
For claim 3, Withers et al. disclose the hands-free device according to claim 1, wherein the predetermined condition is that a communication connection with the mobile phone is re-established after a communication connection with the mobile phone is canceled (at least col. 12, lines 7-23.   The idle timer might be set to 180 days, such that if the user device 106 is not reconnected via BLUETOOTH to the vehicle system 112 within that time, the vehicle system 112 will automatically delete the data 114.)
For claim 4, Withers et al. disclose the hands-free device according to claim 1, wherein the predetermined condition is that a communication connection with the mobile phone is re-established after a predetermined time has elapsed since a communication connection with the mobile phone is canceled (at least col. 12, lines 7-23.   After the user device 106 and the vehicle system 112 are paired, an idle timer can be set to the maximum idle time. If the maximum idle time is reached, the vehicle system 112 can automatically delete all data 114 associated with the user device 106 from the vehicle memory 116. This provides a fail-safe in the event the vehicle 102 is sold by the user 104, or the user 104 is otherwise unavailable to access the vehicle system 
For claim 7, Withers et al. disclose the hands-free device according to claim 1, wherein the predetermined condition is that a predetermined time has elapsed after the hands-free device has shifted to a sleep mode (at least col. 12, lines 7-23.   After the user device 106 and the vehicle system 112 are paired, an idle timer can be set to the maximum idle time. If the maximum idle time is reached, the vehicle system 112 can automatically delete all data 114 associated with the user device 106 from the vehicle memory 116.)
For claim 8, Withers et al. disclose the hands-free device according to claim 1, wherein the hardware processor is further configured to receive, from a user, an operation of deleting the data transferred from the mobile phone, and the predetermined condition is that the operation of deleting the data performed by the user has been received (at least col. 6, lines 32-67.   The data 114 stored in the vehicle memory 116 remains stored in the vehicle memory 116 until it is removed through a manually initiated deletion process implemented by the vehicle system 112.). 
For claim 9, Withers et al. disclose the hands-free device according to claim 1, wherein the hardware processor is further configured to display, on a display unit, a confirmation screen for confirming to the user whether to delete the data, and the predetermined condition is that the The vehicle system GUI 202 and the user device GUI 206 both notify the user 104 that the data 114 will be deleted, and in FIG. 2J both the vehicle system GUI 202 and the user device GUI 206 notify the user 104 that "My Phone" (i.e., the user device 106) and "New Vehicle" (i.e., the vehicle system 112 in the vehicle 102) have been unpaired and all data 114 associated with the user device 106 has been deleted.) 
For claim 10, Withers et al. disclose the hands-free device according to claim 1, wherein the hardware processor is further configured to display, on a display unit, a setting screen on which a user can set the predetermined condition (at least Fig. 2E and col. 8, lines 45-60.  FIG. 2E shows the vehicle system GUI 202 and the user device GUI 206 both presenting a prompt to select a pairing type. The prompt includes selectable options for "Normal Pairing" and "Temporary Pairing" with the "Temporary Pairing" option illustrated as being selected by the user 104 via the vehicle system GUI 202.)
For claims 11-12, the claims have features similar to claim 1.  Therefore, the claims are also rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Withers et al. (U.S. 10111272) in view of Joh et al. (U.S. 20160014273).
For claim 2, Withers et al. do not disclose the hands-free device according to claim 1, wherein the predetermined condition is that after a communication connection with the mobile phone is canceled, a further mobile phone different from the mobile phone is connected. 
	In the same field of endeavor, Joh et al. disclose the predetermined condition is that after a communication connection with the mobile phone is canceled, a further mobile phone different from the mobile phone is connected (at least [0048], [0063], [0075]-[0076] and [0108].   When the vehicle driver wishes to perform Bluetooth pairing with a new user device after starting of the vehicle as described above, it is necessary to sequentially perform the s1tep of entering the phone mode on the in-vehicle head unit, the step of canceling the automatic pairing procedure, the step of entering the setup menu, the step of entering the phone menu, and the step of selecting the device for pairing.  The existing voice recog1nition database is a voice recognition database created by the in-vehicle head unit 10 based on existing phone book information received from a Bluetooth-accessed user device before download of new phone book information. The existing voice recognition database may be used when the phone book information is being received from the user 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Withers et al. as taught by Joh et al.  for purpose of preventing generation of an incorrect guide message and malfunction.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Withers et al. (U.S. 10111272) in view of Au et al. (U.S. 20050200467).
For claim 5, Withers et al. do not disclose the hands-free device according to claim 1, wherein the hands-free device is mounted on a vehicle, and the predetermined condition is that an ignition power of the vehicle is turned on after the ignition power of the vehicle is turned off.
	In the same field of endeavor, Au et al. disclose the predetermined condition is that after a communication connection with the mobile phone is canceled, a further mobile phone different from the mobile phone is connected (at least [0083].   The automatic signaling system 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Withers et al. as taught by Au et al. for purpose of storing data regarding operation data of the vehicle.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hartley (U.S. 20200092837) discloses the method further includes providing hands free telephone calls for the smart phone, via the telematics unit of the vehicle, based on whether the smart phone is physically disposed inside a passenger cabin of the vehicle Also in one embodiment, the method further includes providing telephone book services pertaining to a call history and contacts for the user of the smart phone, via the telematics unit of the vehicle, based on whether the smart phone is physically disposed inside a passenger cabin of the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  01/13/2022